Title: From Thomas Jefferson to the Governor of Virginia, 9 February 1785
From: Jefferson, Thomas
To: Henry, Patrick



Sir
Paris Feb. 9. 1785.

I have now the honour of acknowleging the receipt of your Excellency’s letter of Nov. 12. inclosing a bill of exchange of W. Alexander & co. on Mess. Laval and Wilfelsheim for 8957₶-11  Tournois, as also a duplicate of the same letter with the second of Exchange. These came to hand the 26th. of January. I called on Mr. Laval the 28th. presenting the bill. He said he had no advice of it. I observed to him that it was expressed to be paiable ‘with or without advice.’ He desired me to leave it with him till the next day and he would return it to me. I did so. He not returning it the next day I called on him the day following. It will be needless to repeat to you the many excuses with which they shuffled me off eleven days, when I found myself obliged to put it into the hands of a proper person to receive their acceptance or to protest it, and it was accordingly protested for non-acceptance. Having an opportunity of seeing Mr. Williams, who is connected with Mr. Alexander I mentioned to him the consequences it might produce as to Mr. Alexander’s credit. He called on the drawees, returned to me, and told me they would now accept it. I have sent it to them; and as yet received no answer, but I suppose it will be accepted. Having waited to the last moment of the gentleman’s departure who carries this, I am obliged to send it off, lest I should miss the opportunity of acquainting you of the receipt of the letter and bill. The enquiries I made in the course of this transaction, have made it my duty to suggest to your Excellency the expediency of seeing actually the powers which Mr. Alexander is supposed to have from the Farmers general, that you may know whether they make themselves answerable for his draughts or contracts: and if they do not, to advise you that you are to count little or nothing on any supposed resource against him.
Nothing has been done on the subject of the statue since my last. I have the honour to be with the greatest respect Your Excellency’s Most obedient & most humble servt.,

Th: Jefferson

